     Case 3:21-cv-00812-MPS Document 1 Filed 06/15/21 Page 1 of 14




                   UNITED STATES DISTRICT COURT
                      DISTRICT OF CONNECTICUT
____________________________________
ERIN EDWARDS,                          :     CIVIL ACTION NO.
                                       :
      Plaintiff,                       :
                                       :
v.                                     :    JURY TRIAL DEMANDED
                                       :
HERSHA HOSPITALITY MANAGEMENT, L.P.; :
MARRIOTT INTERNATIONAL, INC. D/B/A     :
SPRINGHILL SUITES MARRIOTT MYSTIC      :
WATERFORD; and MARRIOTT                :
INTERNATIONAL, INC. D/B/A RESIDENCE    :
INN BY MARRIOTT MYSTIC GROTON          :
                                       :   JUNE 15, 2021
      Defendant.                       :
____________________________________   :

                                          COMPLAINT

                                JURISDICTION AND VENUE

1.    This action arises under the Family Medical Leave Act, 29 U.S.C. § 2601 et seq.; and

      the Americans with Disabilities Act Amendments Act 42 U.S.C. § 12101 et seq.

2.    The jurisdiction of this court is founded upon 28 U.S.C. §1331 (federal question) and

      the provisions of 28 U.S.C. §1343.

3.    Venue is proper in the District of Connecticut pursuant to 28 U.S.C. §1391(b) in that

      the claims arose in this district and Plaintiff resides in this district.

4.    Supplemental jurisdiction over Plaintiff's supplemental state law claims are invoked

      pursuant to 28 U.S.C. §1367 as the claims arise out of the same transaction and

      occurrences as Plaintiff's federal claims.

5.    Costs, expert witness fees and attorney's fees are sought pursuant to 42 U.S.C. §1988.



                                                -1-
     Case 3:21-cv-00812-MPS Document 1 Filed 06/15/21 Page 2 of 14




                    EXHAUSTION OF ADMINISTRATIVE REMEDIES

6.    Plaintiff received a Notice of Right to Sue from the Equal Employment Opportunity

      Commission on March 18, 2021, and timely files this action.

                                        PLAINTIFF

7.    The Plaintiff, Erin Edwards (“Mr. Edwards” or “Plaintiff”) is a natural person and

      resident of the State of Connecticut.

                                      DEFENDANTS

8.    The Defendant, Hersha Hospitality Management, L.P. (“HHM”) is a limited

      partnership, headquartered in Philadelphia Pennsylvania, registered to conduct

      business within the State of Connecticut, and conducts substantial business in

      Connecticut as the owner/operator and/or manager of the Residence Inn by Marriott

      Mystic Groton, at 40 Whitehall Ave, Mystic, CT 06355 and Springhill Suites Marriot

      Mystic Waterford, located at 401 N. Frontage Rd. Waterford, CT 06385, which was

      managed by the Plaintiff, Mr. Edwards.

9.    The Defendant, Marriott International, Inc. d/b/a Springhill Suites Marriott Mystic

      Waterford (“Springhill Suites”) is a foreign corporation, registered to conduct business

      within the State of Connecticut, and conducts substantial business in Connecticut at

      401 N. Frontage Rd. Waterford, CT 06385, where Plaintiff was employed.

10. The Defendant, Marriott International, Inc. d/b/a Residence Inn by Marriott Mystic

      Groton (“Residence Inn”) is a foreign corporation, registered to conduct business

      within the State of Connecticut, and conducts substantial business in Connecticut at

      40 Whitehall Ave, Mystic, CT 06355, where Plaintiff was employed.


                                              -2-
 Case 3:21-cv-00812-MPS Document 1 Filed 06/15/21 Page 3 of 14




                             FACTUAL ALLEGATIONS

11. At all times relevant, Brian DeFrancesco (“DeFrancesco”) (no known disability) was

    Mr. Edwards’ Direct Supervisor.

12. At all times, Mr. Edwards performed his work in a greater than satisfactory manner—

    no write-ups, no poor performance reviews, and no disciplinary reprimands.

13. Mr. Edwards’ remarkably outstanding performance made him worthy of being

    nominated for “General Manager of the Year.” In addition, he received glowing

    performance reviews with “Consistently Exceeds Expectations” final evaluations for

    the past two years prior to his termination, 2018 and 2019.

14. On January 7, 2020, Mr. Edwards attended a medical appointment at Lawrence +

    Memorial Hospital in order to undergo a C.T., echocardiogram of his chest, and a

    complete stress test.

15. Unfortunately, Mr. Edwards collapsed during the stress test, and according to his

    medical report, his heart stopped, requiring urgent cardiopulmonary resuscitation

    (CPR) for four minutes in order to save Edwards’ life.

16. Immediately thereafter, Mr. Edwards’ wife contacted Amanda Pulsifer (“Pulsifer”)

    (no known disability), People Support Coordinator at HHM, and Edwards’ supervisor,

    Mr. DeFrancesco, to inform them about Mr. Edwards’ serious health condition and to

    request that they begin the process for Edwards to take job-protected leave under the

    Family and Medical Leave Act (FMLA) and short-term disability (STD) as well.




                                          -3-
 Case 3:21-cv-00812-MPS Document 1 Filed 06/15/21 Page 4 of 14




17. Dr. Roshanak Bagheri, MD (“Dr. Bagheri”), Mr. Edwards’ treating cardiologist,

    indicated that Mr. Edwards’ aortic valve needed to be urgently replaced due to severe

    stenosis.

18. On January 8, 2020, Mr. Edwards was transferred via ambulance to Hartford Hospital.

19. On January 13, 2020, Dr. David Yaffee, MD (“Dr. Yaffee”) performed intensive aortic

    valve replacement surgery on Mr. Edwards.

20. That same day, on January 13, 2020, Ms. Pulsifer emailed Mr. Edwards his FMLA

    approval for the period of time beginning January 11, 2020, and ending on March 7,

    2020— a total of eight (8) weeks.

21. On January 17, 2020, Dr. Yaffee released Mr. Edwards from Hartford Hospital.

22. However, at this moment, Mr. Edwards suffered from irregular and rapid heartbeat,

    night sweats, double-vision, headaches, and difficulty sleeping, which he made Dr.

    Yaffee aware of.

23. Dr. Bagheri then prescribed Mr. Edwards Coumadin, commonly referred to as a "blood

    thinner," among several other medications for his continuing serious health condition.

24. On February 4, 2020, Mr. Edwards attended a follow-up appointment with Dr. Yaffee,

    and once again, he expressed his medical concerns with respect to his heart and related

    ailments, as aforementioned.

25. Dr. Yaffee stated that if Mr. Edwards experienced double-vision, he should go to the

    emergency room immediately whenever this occurred.

26. Dr. Bagheri provided Mr. Edwards with a note clearing him to return to work on March

    8, 2020, with a 10 pounds weight restriction until April 13, 2020.


                                          -4-
 Case 3:21-cv-00812-MPS Document 1 Filed 06/15/21 Page 5 of 14




27. On February 21, 2020, Edwards emailed his return to work medical note with medical

    restrictions to DeFrancesco and Pulsifer.

28. On Monday, March 9, 2020, Mr. Edwards returned to work to find both the hotels he

    oversaw had been poorly managed in his absence.

29. On March 12, 2020, DeFrancesco contacted Edwards via email to find out if he was

    interested in the layoff proposed by HHM to “reduce the management levels.”

30. Mr. Edwards, in response, immediately informed DeFrancesco that he was not

    interested in a layoff.

31. During this same week, Mr. Edwards again experienced shortness of breath, double-

    vision, and severe headaches. Yet, Edwards a team player to the core, continued to

    perform the functions of his job, despite the pain the suffering he had been enduring.

32. Unfortunately, on March 13, 2020, Edwards had a severe episode of double-vision,

    his right eye blurred, and the shortness of breath was unbearable to the extent that he

    had to pull his vehicle over on Interstate 95 (I-95) for almost one hour.

33. Mr. Edwards was only able to call his wife, who immediately contacted Dr. Bagheri,

    and scheduled an appointment with Angela Thomas (“Thomas”) APRN, Dr. Bagheri’s

    Assistant.

34. Ms. Thomas, recognizing the severity of Mr. Edwards’ symptoms, ordered that he had

    to be out of work immediately. Ms. Thomas wrote a letter removing Mr. Edwards

    from work, which was sent via email to Pulsifer and DeFrancesco.




                                           -5-
 Case 3:21-cv-00812-MPS Document 1 Filed 06/15/21 Page 6 of 14




35. On March 13, 2020, Ms. Pulsifer responded to Mr. Edwards’ email stating that he had

    used eight weeks of FMLA leave and approved Edwards for an additional four weeks

    of job-protected leave, from March 14, 2020, through April 13, 2020 (four weeks).

36. On March 19, 2020, six days into his FMLA leave entitlement, despite being on job-

    protected FMLA leave, Edwards received communication from DeFrancesco that

    Edwards would be furloughed on March 20, 2020.

37. As of March 19, Mr. Edwards’ remaining FMLA was tolled as he cannot exhaust

    FMLA leave during a furlough. The employee is not scheduled to work during a

    furlough – thus, they are on a forced leave of absence that usually is unpaid. As such,

    there is no work schedule from which to take FMLA leave. Moreover, according to

    the Department of Labor (DOL) furloughs cut off an employee’s use of paid sick leave

    and paid FMLA leave.

38. Accordingly, on June 1, 2020, while still on furlough—and with three weeks of

    remaining FMLA leave, Mr. Edwards’ employment was cut short, and he was

    informed that he was being terminated effective June 30, 2020, while still on FMLA

    leave.

39. On June 30, 2020, Edwards was wrongfully terminated from his position.

A. COVID-19 as Pretext to Cover up Discriminatory Animus and Retaliation.

40. Defendant used COVID-19 as pretext to furlough Mr. Edwards on March 20, 2020,

    and then terminate his employment on June 30, 2020.




                                          -6-
 Case 3:21-cv-00812-MPS Document 1 Filed 06/15/21 Page 7 of 14




41. Tellingly, Mr. Edwards was actually being paid through his STD insurance so a

    furlough was unnecessary—except as a necessary step to set-up Edwards’ eventual

    wrongful termination.

42. Defendants also clearly did not want to accommodate Edwards’ disability and his

    accommodations at the workplace he would have required if he had continued to work.

43. Temporal proximity also supports that Mr. Edwards’ termination appears to be a

    retaliatory response to the time off he was forced to take given his serious health

    condition and known disability.

44. Further undercutting the veracity of Defendants’ adverse employment actions and

    Edwards purportedly being terminated due to "current economic conditions" on

    HHM’s company website both of the hotels he managed were hiring after Mr. Edwards’

    termination.

45. Additionally, the Full-Service Residence Inn hotel managed by HHM had been closed

    for the past 2 months (April and May 2020) and reopened June 1, 2020.


                                      COUNT ONE

                      INTERFERENCE WITH FMLA RIGHTS,
                        IN VIOLATION OF 29 U.S.C.A. § 2615
                           AGAINST ALL DEFENDANTS

46. Plaintiff hereby incorporates paragraphs 1-45 with the same force and impact as if

    fully set forth herein.

47. Plaintiff was eligible and entitled to leave under the FMLA, due to serious health

    issues with his aortic valve and other causally related complications which qualified

    as serious health conditions, pursuant to C.F.R. §825.113.

                                          -7-
 Case 3:21-cv-00812-MPS Document 1 Filed 06/15/21 Page 8 of 14




48. The Defendant is considered an employer under the FMLA, employing over fifty

    employees.

49. On January 13, 2020, Ms. Pulsifer emailed Mr. Edwards his FMLA approval for the

    period of time beginning January 11, 2020, and ending on March 7, 2020— a total of

    eight (8) weeks.

50. Dr. Bagheri provided Mr. Edwards with a note clearing him to return to work on

    March 8, 2020, with a 10 pounds weight restriction until April 13, 2020.

51. On February 21, 2020, Edwards emailed his return to work medical note with

    restrictions to DeFrancesco and Pulsifer.

52. On March 12, 2020, DeFrancesco contacted Edwards via email to find out if he was

    interested in the layoff proposed by HHM and Mr. Edwards, in response,

    immediately informed DeFrancesco that he was not interested in a layoff.

53. During this same week, Mr. Edwards again experienced shortness of breath, double-

    vision, and severe headaches.

54. Unfortunately, on March 13, 2020, Edwards had a severe episode of double-vision,

    his right eye blurred, and the shortness of breath was unbearable to the extent that he

    had to pull his vehicle over on Interstate 95 (I-95) for almost one hour.

55. Angela Thomas APRN—Dr. Bagheri’s Assistant ordered that he had to be out of

    work immediately, which was sent via email to Pulsifer and DeFrancesco.

56. On March 13, 2020, Ms. Pulsifer responded to Mr. Edwards’ email stating that he

    had used eight weeks of FMLA leave and approved Edwards for an additional four




                                           -8-
  Case 3:21-cv-00812-MPS Document 1 Filed 06/15/21 Page 9 of 14




    weeks of job-protected leave, from March 14, 2020, through April 13, 2020 (four

    weeks).

57. On March 19, 2020, six days into his FMLA leave entitlement, despite being on his

    FMLA, Edwards received communication from DeFrancesco that Edwards would be

    furloughed on March 20, 2020.

58. As of March 19, Mr. Edwards’ remaining FMLA was tolled as he cannot exhaust

    FMLA leave during a furlough. The employee is not scheduled to work during a

    furlough – thus, they are on a forced leave of absence that usually is unpaid. As

    such, there is no work schedule from which to take FMLA leave. Moreover,

    according to the Department of Labor (DOL) furloughs cut off an employee’s use of

    paid sick leave and paid FMLA leave.

59. Accordingly, on June 1, 2020, while still on furlough—and with three weeks of

    remaining FMLA leave, Mr. Edwards’ employment was cut short, and he was

    informed that he was being terminated effective June 30, 2020, while still on FMLA

    leave.

60. On June 30, 2020, Edwards was wrongfully terminated from his position.

61. The Defendant’s interference with Plaintiff’s FMLA rights, includes, but is not limited

    to:

          (a). Furloughing the Plaintiff six days into his FMLA leave entitlement; and

          (b). Terminating his employment during a time when he qualified for and should

             have been permitted to utilize FMLA job-protected leave.

62. As a result of the foregoing conduct, Plaintiff has suffered and will continue to suffer


                                            -9-
 Case 3:21-cv-00812-MPS Document 1 Filed 06/15/21 Page 10 of 14




    damages, including but not limited to lost wages, fringe benefits, health insurance,

    emotional and psychological distress, stress, anxiety and loss of the ability to enjoy

    life’s pleasures and activities.

63. Plaintiff’s rights were violated under the FMLA, 29 U.S.C.A. § 2615, as described

    above.

64. Plaintiff is seeking damages as a result of Defendants’ unlawful conduct.

                                       COUNT TWO

                        RETALIATION,
 FOR EXERCISING FMLA RIGHTS IN VIOLATION OF 29 U.S.C. § 2612(A)(1)
                  AGAINST ALL DEFENDANTS

65. Plaintiff hereby incorporates paragraphs 1-64 with the same force and impact as if

    fully set forth herein.

66. Plaintiff was entitled to an FMLA medical leave and used job-protected leave due to

    his qualifying serious health condition.

67. The Defendants retaliation for Plaintiff asserting his FMLA rights, includes, but is not

    limited to:

         (a). Furloughing the Plaintiff six days into his FMLA leave entitlement; and

         (b). Terminating his employment during a time when he qualified for and should

             have been permitted to utilize FMLA job-protected leave.

68. Plaintiff engaged in protected activities pursuant to his rights under the FMLA.

69. The Defendant committed an adverse employment action against Plaintiff due to his

    engagement in protected activities.

70. As a result of the foregoing conduct, Plaintiff has suffered and will continue to suffer


                                           -10-
 Case 3:21-cv-00812-MPS Document 1 Filed 06/15/21 Page 11 of 14




      damages, including but not limited to lost wages, fringe benefits, health insurance,

      emotional and psychological distress, stress, anxiety, and loss of the ability to enjoy

      life’s pleasures and activities.

71. Plaintiff is seeking damages as a result of Defendants’ unlawful conduct.


                                         COUNT THREE

                      DISABILITY DISCRIMINATION,
         IN VIOLATION OF THE AMERICANS WITH DISABILITIES ACT
                           AMENDMENTS ACT
                       AGAINST ALL DEFENDANTS

72.    Plaintiff hereby incorporates Paragraphs 1-45, with the same force and impact as if

       fully set forth herein.

73.    Plaintiff’s heart complications qualify as a disability under the ADAAA.

74.    Despite being fully informed about Plaintiff’s ADAAA disability, Defendant failed

       to engage in the mandatory “interactive process” to determine how to accommodate

       his known disability.

75.    Defendant treated Plaintiff in a disparate manner in the terms and conditions of his

       employment based upon his disability, including, but not limited to the following:

         a) Furloughing the Plaintiff six days into his FMLA leave entitlement;

         b) Terminating his employment during a time when he qualified for and should

             have been permitted to utilize FMLA job-protected leave;

         c) Failing to engage in the ADAAA mandated “interactive process”; and

         d) Failing to Accommodate Plaintiff’s known disability.




                                            -11-
 Case 3:21-cv-00812-MPS Document 1 Filed 06/15/21 Page 12 of 14




76.     As a result of his wrongful discharge, Plaintiff has suffered and will continue to suffer

        damages including but not limited to lost wages, fringe benefits, health insurance,

        emotional and psychological distress, stress, anxiety, and loss of the ability to enjoy

        life’s pleasures and activities.

77.     Plaintiff seeks compensatory and punitive damages for Defendants’ misconduct.

                                           COUNT FOUR

                          FAILURE TO ACCOMMODATE.
            IN VIOLATION OF THE ADAAA - DISABILITY DISCRIMINATION
                        AGAINST ALL DEFENDANTS

78. Plaintiff incorporates paragraphs 1-45 with the same force and impact as if fully set

      forth herein at length.

79. Plaintiff suffers from heart complications that qualify as a disability under the

      ADAAA.

80. Defendants failed to accommodate the Plaintiff’s known disability, by, among other

      things:

         a) Failing to engage in the interactive process, despite knowing or reasonably

                should have known of Plaintiff’s disability;

         b) Furloughing the Plaintiff six days into his FMLA leave entitlement; and

         c) Terminating his employment during a time when he qualified for and should

                have been permitted to utilize FMLA job-protected leave.

81. A leave of absence has been deemed a reasonable accommodation under the ADAAA.

82. As a result of his wrongful discharge, Plaintiff has suffered and will continue to suffer

      damages including but not limited to lost wages, fringe benefits, health insurance,


                                               -12-
 Case 3:21-cv-00812-MPS Document 1 Filed 06/15/21 Page 13 of 14




    emotional and psychological distress, stress, anxiety, and loss of the ability to enjoy

    life’s pleasures and activities.

83. Plaintiff seeks compensatory and punitive damages for Defendant’s misconduct.

                                          COUNT FIVE

                                      RETALIATION,
                               IN VIOLATION OF THE ADAAA
                                AGAINST ALL DEFENDANTS

84. Plaintiff incorporates paragraphs 1-45 and 78-83, with the same force and impact as if

    fully set forth herein at length.

85. Among other factors that motivated Defendants’ termination of Mr. Edwards was

    retaliation due to his request for accommodation and the need to take time off of work

    due to his disability.

86. As a result of his wrongful discharge, Plaintiff has suffered and will continue to suffer

    damages including but not limited to lost wages, fringe benefits, health insurance,

    emotional and psychological distress, stress, anxiety, and loss of the ability to enjoy

    life’s pleasures and activities.

87. Plaintiff seeks compensatory and punitive damages for Defendant’s misconduct.




                                           -13-
Case 3:21-cv-00812-MPS Document 1 Filed 06/15/21 Page 14 of 14




PRAYER FOR RELIEF

    Wherefore the Plaintiff prays that this court award:

           1. Money damages;

           2. Costs;

           3. Punitive damages, attorney fees, and expert witness fees;

           4. Pre-judgment interest

           5. Trial by jury; and

           6. Such other relief as the Court deems just, fair, and equitable.




                                   THE PLAINTIFF,
                                   ERIN EDWARDS

                                      By: ___________/s/______________
                                         Michael C. McMinn (#ct27169)
                                         THE MCMINN EMPLOYMENT
                                         LAW FIRM, LLC
                                         1000 Lafayette Blvd., Suite 1100
                                         Bridgeport, CT 06604
                                         Tel: (203) 683-6007
                                         Fax: (203) 680-9881
                                         michael@mcminnemploymentlaw.com

                                         COUNSEL FOR PLAINTIFF




                                       -14-
